internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-113781-00 cc ita b3 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer facility county a investment bankers law firm dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem date date date date date year year year tam-113781-00 year year year t v w x y z issue are costs incurred by taxpayer to modify certain leases capital expenditures under sec_263 of the internal_revenue_code or deductible expenses under sec_162 conclusion the costs incurred by taxpayer to modify certain leases must be capitalized under sec_263 and amortized over the term of the modified leases facts taxpayer is the operator of facility an electric generating station in county a in the early 1980s taxpayer used the proceeds from tax-exempt pollution control bonds issued by county a original bonds to construct certain pollution_control_facilities at facility the aggregate principal_amount of the original bonds was dollar_figurea the original bonds were initially payable from and secured_by revenues derived by taxpayer under a lease and sublease agreement between county a and taxpayer financing agreement to secure its rental obligations under the financing agreement taxpayer executed and delivered a promissory note which was pledged as security for the benefit of the purchasers of the original bonds on date taxpayer entered into a series of six agreements in which it sold and leased back its entire_interest in facility facility leases the property transferred included the pollution_control_facilities discussed above under each agreement taxpayer was the seller and a particular grantor_trust was the purchaser each agreement was identical except with respect to the identity of the six beneficiaries of the grantor trusts and the percentage ownership_interest acquired by each beneficiary each of the grantor trusts leased its respective interest in the facility back to taxpayer in identical leases dated date the term of each lease was t years or until date according to the dates of the documents provided by taxpayer the leases from the grantor trusts as lessor to taxpayer as lessee apparently were executed prior to the date on which the parties entered into the sale_and_leaseback transaction tam-113781-00 under the original sale_and_leaseback arrangement between taxpayer and the purchasing grantor trusts lessors lessors assumed taxpayer’s payment obligations to county a under the financing agreement accordingly under the facility leases the total rental payments to be made by taxpayer were to equal at least that amount sufficient to pay principal and interest with respect to the original bonds according to taxpayer by year interest rates in the public market for tax- exempt bonds had decreased substantially from the rates at which the original bonds had been issued however taxpayer could not take advantage of the more favorable financing conditions because the original bonds had become the legal_obligation of lessors pursuant to the sale leaseback_transaction thus taxpayer approached lessors and requested that they refinance the original bonds and pass along the benefit of a reduced interest rate to taxpayer in the form of reduced rental payments under the facility leases on date taxpayer and lessors amended their participation_agreement which governs the overall sale leaseback_transaction in order to provide taxpayer with the right to request that lessors refinance the original bonds in accordance with this amendment lessors must take such actions as are reasonably requested by taxpayer for refinancing provided that taxpayer comply with certain conditions these conditions include a requirement that taxpayer pay any bond_premium accrued interest gross-up payment and other out-of-pocket expenses_incurred by either party to lessors as supplemental rent under the facility leases taxpayer was required to reimburse inter alia lessors and county a for all out-of-pocket costs and expenses_incurred in connection with any refinancing or attempted refinancing permitted by the amendment also in year the owner participant3 and taxpayer amended their tax indemnification agreement under which they agreed that the owner participant would be allowed to deduct bond_premium and to amortize refinancing expenses over the term of the new bonds in year taxpayer and lessors reached an agreement under which lessors agreed to retire the original bonds and replace them with new bonds as a result of the refinancing the interest rate of the new bonds declined from x to y the due_date taxpayer represents that the rental payments were actually much higher than the amount of the principal and interest due on the original bonds as the pollution_control_facilities constituted only a small portion of the facility transferred to lessors under the sale leaseback arrangement the owner participant consists of six undivided_interest owner participants in the facilities and appears to be the same as the six beneficiaries of the grantor trusts comprising the purchaser lessors tam-113781-00 of the new bonds remained the same as the original bonds date the terms of the agreement included the following taxpayer would pay all the out-of-pocket costs associated with the refinancing and would indemnify lessors against any and all claims losses expenses suffered by lessors as a result of the refinancing lessors would receive a benefit from taxpayer equal to z of the annual savings realized as a result of the refinancing of the original bonds the primary terms of the facility leases between taxpayer and lessors would be extended for a period of v years this optional extension provision was contained in the original lease the rental payments made by taxpayer under the facility leases would be reduced to reflect the lower interest rate obtained through the refiancing that is w of the annual savings realized as a result of the refinancing taxpayer paid a refunding_bond premium in the amount of amount dollar_figurec that was expensed as supplemental rent for both financial reporting and federal_income_tax purposes in addition taxpayer paid investment bankers dollar_figured in year for lease advisory services and dollar_figuree in year for underwriting taxpayer retained and paid law firm dollar_figuref in year and dollar_figureg in year for acting as bond counsel with respect to the defeasance of the original bonds and the issuance of the new bonds in addition taxpayer paid lessors dollar_figureh in year as reimbursement for their professional fees associated with lease negotiations taxpayer received a credit on its semiannual rental payments for year and year to recover some or all of these costs before lessors received their z benefit payment taxpayer represents that the bonds old and new are tax-exempt_bonds issued on behalf of lessors by county a they are not obligations of taxpayer and are not issued with respect to facilities owned by taxpayer taxpayer further represents that it has no right to compel either lessors or county a to issue new bonds taxpayer contends it paid all expenses of the bond refinancing transaction to lessors as supplemental rent and accordingly deducted these amounts for financial_accounting and federal_income_tax purposes when incurred and actually paid these deductions totaled dollar_figurei in year and dollar_figurej in year the proper treatment of these payments which total approximately dollar_figurek is the subject of this request for technical_advice taxpayer projected its savings in reduced rental payments from the decrease in the interest rate of the new bonds would be approximately dollar_figureb per year the proper treatment of the refunding_bond premium is not at issue in the request for technical_advice tam-113781-00 law and analysis the field asserts that the lease modification costs at issue in this case are properly capitalized under sec_263 by contrast taxpayer contends that they are deductible currently under sec_162 sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business by contrast sec_263 prohibits deductions for capital expenditures which include any amounts paid for permanent improvements or betterments made to increase the value of any property sec_1_263_a_-2 of the income_tax regulations clarifies that sec_263 requires the capitalization of costs incurred to acquire property having a useful_life substantially beyond the close of the taxable_year thus an ordinary_expense may be fully deducted during the taxable_year while a capital_expenditure must be depreciated over the life of the asset or benefit with which the expenditure is associated 503_us_79 418_us_1 403_us_345 an expenditure that serves to create or enhance a separate and distinct asset should be capitalized under sec_263 403_us_345 731_f2d_1181 5th cir briarcliff candy corp v commissioner 475_f2d_775 2d cir further the supreme court held in 503_us_79 that creation of a separate and distinct asset may be a sufficient but is not a necessary condition to classification as a capital_expenditure thus in indopco the court held that legal and investment banking expenses_incurred by a target_corporation in a friendly takeover were capital even though they did not serve to create a separate asset because the change in corporate structure would provide substantial benefits to the corporation beyond the close of the taxable_year with regard to leases the case law is clear that a lease of real_estate constitutes a capital_asset to the lessee see eg 378_f2d_83 9th cir fitzsimmons v commisioner 37_tc_179 thus any amount_paid to acquire a lease in excess of the reasonable rental value is a capital_expenditure which must be amortized over the entire term of the lease 378_f2d_83 9th cir fitzsimmons v commissioner 37_tc_179 113_f2d_81 5th cir 51_f2d_469 3d cir other types of expenses_incurred in the acquisition or modification of a lease are also capital expenditures see eg 111_tc_231 32_tc_43 aff’d on other grounds 279_f2d_368 10th cir expenses_incurred to draft a lease assumption_agreement lieber v commissioner t c memo financial advisory fees paid to obtain lower tam-113781-00 interest rates on mortgages paid pursuant to leases in university properties for example the petitioner leased a tract of land with office buildings from a university for a term of years four years later petitioner and the university entered into a supplemental lease to include additional land and to provide that petitioner would manage the construction of a new_building on some of the premises the supplemental lease required petitioner to make additional rent payments of dollar_figure for the first three years after the supplemental lease was signed the court held that these payments were capital in nature because they represented consideration for the addition of land and a construction management project to the lease terms assets which would provide benefits to the petitioner beyond the three years during which the additional payments were made revrul_73_176 1973_1_cb_146 also considered the issue of the treatment of payments made in accordance with a lease modification agreement there the taxpayer-lessee entered into a year lease for five floors of an office building which was then under construction the rent was calculated on a per square foot basis after executing the lease but before the building was completed the lessee determined it needed less office space the lessee entered into a modification agreement providing for a reduction in square footage and a corresponding reduction in rent as consideration for the changes to the original lease the modification agreement required the lessee to pay an amount of additional rent in monthly installments during the first five years of the lease the revenue_ruling concludes that the additional payments are capital in nature because they constituted consideration for a release from lessee’s future obligations to occupy more lease office space and pay higher rent during the lease_term of years in the instant case taxpayer’s stated purpose in requesting that lessors retire the original bonds and issue new ones was to obtain a lower interest rate which would translate directly into a reduction in taxpayer’s rental obligations under the facility leases over the next z years the entire lease modification transaction was driven by taxpayer’s desire to continue leasing the electric station at a substantially reduced price - a total savings of approximately amount dollar_figurel during the remaining term of the initial lease like the petitioner in revrul_73_176 the monies expended by taxpayer in order to obtain this lease modification are capital in nature because they constitute consideration for a release from taxpayer’s future obligation to pay an additional dollar_figurem in rent each year through year although the out-of-pocket costs were based in large part on lessors’ costs to restructure debt by retiring the original bonds and replacing them with a new bond issue these costs do not constitute debt restructuring costs to taxpayer taxpayer was not a co-obligor on the new bond issue and was thus not legally responsible for the debt or the costs associated with obtaining it taxpayer reimbursed lessors for their debt restructuring costs as a condition to obtaining the modified facility leases thus taxpayer incurred these costs in connection with the lease modifications tam-113781-00 in support of its position that the expenditures at issue are currently deductible taxpayer relies on a series of authorities concerning the cancellation of economically burdensome contracts 171_fsupp_943 ct_cl 166_f2d_805 6th cir casset v commissioner 137_f2d_745 3d cir these authorities are inapplicable here because taxpayer did not cancel any contracts taxpayer and lessors entered into modifications of numerous agreements concerning the leases of facility and the rights and obligations surrounding the debt financing but it did so with the same parties and concerning exactly the same subject matter in fact the modifications to the facility leases titled facility lease supplement no provide for a reduction in rental payments to reflect the new lower interest rate of the reissued bonds and for an extension of the lease_term until year and specifically state that otherwise all provisions of the original leases remain in full force and effect taxpayer also argues that the expenditures at issue are deductible because they were incurred solely for the purpose of reducing the amount of future rental payments due under the leases in some case the courts have held that amounts paid_or_incurred to reduce or eliminate expenses are currently deductible see cleveland allerton f 2d pincite the usual conception of capital assets is that of property devoted to the production_of_income but funds expended by way of liquidated_damages for release from contract do not ordinarily buy capital assets 101_tc_581 expenditures designed to reduce costs are also generally deductible see also revrul_95_32 1995_1_cb_8 although taxpayer’s expenditures may reduce future operating and capital costs these kinds of benefits without more do not require capitalization of these expenditures in this case however taxpayer is not merely reducing its future costs instead it is modifying and extending its leases which are capital assets in the hands of taxpayer thus taxpayer’s situation is similar to that in 111_tc_231 in that case the taxpayer was required to capitalize a dollar_figure million charge it paid to a lessor in connection with terminating a lease for a mainframe computer system and initiating a second lease involving upgraded mainframe computer equipment the termination rollover charge was required to be capitalized and amortized over the life of the second lease the tax_court found that the expenditures at issue were not merely lease termination charges but instead were charges to acquire an additional leasehold in so finding the court relied on 9_bta_668 and phil gluckstern’s inc v commissioner tcmemo_1956_9 in each of those cases the taxpayer made a lump-sum payment to acquire a leasehold which was amortized over the term of the lease the lease was canceled and the parties entered into a second extended lease on the same property the unamortized portion of the original lump-sum payment was required to be capitalized and amortized over the term of the second lease in substance the second lease was viewed as a continuation of the first lease in modified form so that any unrecovered costs were considered to be costs of the modified lease tam-113781-00 in the instant case taxpayer may have incurred the expenditures at issue solely for the purpose of reducing its future rental payments however viewing the transaction as a whole it is clear that taxpayer’s expenditures resulted in the acquisition of an additional leasehold with a useful_life extending substantially beyond the end of the taxable_year thus the costs incurred by taxpayer to modify the facility leases must be capitalized under sec_263 and amortized over the term of the modified leases caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
